                       Case 1:20-cv-06709-MKV Document 29 Filed 02/24/21 Page 1 of 1

                              Michael Faillace & Associates, P.C.
                                                    Employment and Litigation Attorneys

            60 E. 42nd Street, Suite 2020                                                            Telephone: (212) 317-1200
            New York, New York 10165                                                                  Facsimile: (212) 317-1620
            _________

            gnaydenskiy@faillacelaw.com

                                                                                                     February 23, 2021


            BY ECF                                                                              USDC SDNY
            Judge Mary Kay Vyskocil                                                             DOCUMENT
            United States District Court                                                        ELECTRONICALLY FILED
            Southern District of New York                                                       DOC #:
            500 Pearl Street                                                                    DATE FILED: 2/24/2021
            New York, NY 10007

                              Re:      Barone et al v. Campania Felix LLC et al
                                       Case No. 20-cv-6709 (MKV)
            Your Honor:

                              I am counsel to Plaintiffs in the above-referenced matter. We write jointly with

            Defense counsel to advise Your Honor that the parties would like to try mediation to settle the

            matter. Thus, we respectfully request an adjournment of the March 2, 2021 1:30pm conference

            and a referral to the SDNY mediation program.

                     We thank you for your attention to this matter.


                                                                 Respectfully Submitted,

                                                                 /s/ Gennadiy Naydenskiy
                                                                 Gennadiy Naydenskiy, Esq.
                                                                 MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                                 Attorneys for Plaintiffs
GRANTED. The Initial Pretrial Conference scheduled for March 2, 2021, at 1:30 PM is adjourned sine die. The Court
will enter a mediation referral order. Within five business days of the mediation, the parties shall file a joint letter on the
status (not substance) of mediation and settlement discussions. Specifically, counsel shall advise the Court whether the
mediation was successful, whether the parties continue to engage in settlement discussions, or whether discussions have
broken down. If they do not reach a settlement agreement at the mediation, the parties shall also submit the joint letter
and proposed case management plan and scheduling order, as required by the Notice of Initial Pretrial Conference. [See
ECF No. 27.] SO ORDERED.
                                                    2/24/2021



                                       Certified as a minority-owned business in the State of New York
